Sprague, J.,
delivered the opinion of the Court, Temple, J., Rhodes, C. J., and Wallace, J., concurring:
The objection to the indictment, that it fails to give the proper legal appellation of the crime, is not well taken; it is but an objection to matter of form, not tending to the prejudice of defendant. The acts constituting the offense are sufficiently stated to give explicit information of the offense as defined by the statute, and the failure to insert the statutory appellation of the crime, in accordance Avith the form prescribed by Section 238 of the Criminal Practice Act, does not vitiate. (Crim. Pr. Act, Sec. 247; People v. Beatty, 14 Cal. 572.)
. Though an indictment give an erroneous appellation, or fail to give any appellation to the offense, if the. acts consti*332tuting the offense, as defined by the statute, are sufficiently stated, the requirements of our Criminal Code, in that respect, are answered. (Crim. Prac. Act, Secs. 237, 246.)
The indictment, although liable to criticism as to form, is a sufficient valid indictment for the offense designated in our statute as arson in the first degree, and is not obnoxious to the objection that it charges two distinct offenses.
The indictment charges the defendant as a principal. The entire evidence, as given on the trial, is contained in the record, and so far as it tends to criminate defendant, is entirely circumstantial; from this evidence, it sufficiently appears that there could be no plausible theory upon which the prosecution could base a rational presumption of defendant’s guilt, except that he set fire to the premises with his own hands. The tenth instruction, therefore, asked for by the defendant, and refused by the Court, should have been given, and although from the record before us we cannot distinctly discover that defendant was prejudiced by this error, yet, from the fact that error is disclosed, we must presume that defendant’s legal rights were thereby prejudiced.
The fourteenth and fifteenth instructions asked for by defendant, were refused as asked, but the Court gave the fourteenth, except the closing clause, which was in the following words : “And, in case of reasonable doubt, the jury should acquit; ” and the fifteenth, with the exception of the closing clause, which was in the following words: “And, fairly considering the liabilities to mistake person and time, if a reasonable doubt exists, the defendant must be acquitted,” which closing clauses the Court refused to give.
These instructions had reference to the controverted fact, or circumstance, as to whether or not the defendant was, or could have been, in the City of Placerville, at the time the fire occurred. The evidence in behalf of the prosecution,. tended to establish that defendant left Sacramento in the 3 P.M. railroad train on the 10th of September, arrived at Folsom about S o’clock P. M. same day, and was seen at different points between Folsom and Placerville the same evening, on horseback, going in the direction of Placerville, and was last seen that evening, between 7 and 8 o’clock, *333within about ten añiles of Placerville; the burning with which defendant is charged having occurred at Placerville, between 1 and 2 o’clock on the morning of the 11th.
The evidence in behalf of defendant tended to establish that defendant was at the City of Sacramento during the afternoon of the 10th of September, and that he could not have been in Placerville, or in the County of El Dorado, at the time the fire occurred. The fact that defendant was in the County of El Dorado on the evening of the 10th of September, and was, on that evening, going in the direction of Placerville, was an essential fact and circumstance in the series of facts sought to be established by the prosecution, upon which a presumption of his guilt was based, and without which an essential link in the chain of circumstances, tending to identify the defendant as the party committing the offense, would be wanting; hence, the closing clauses of the fourteenth and fifteenth instructions were pertinent and appropriate, and should have been given, and the refusal of the Court to give the same, was error.
When independent facts and circumstances are relied upon to identify the accused as the person committing the offense charged, and, taken together, are regarded as a sufficient basis for a presumption of his guilt to a moral certainty or beyond a reasonable doubt, each material independent fact or circumstance necessary to complete such chain or series of independent facts, tending to establish a presumption of guilt, should be established to the same degree of certainty as the main fact which these independent circumstances, taken together, tend to establish; that is, each essential, independent fact in the chain or series of facts relied upon to establish the main fact, must be established to a moral certainty, or beyond a reasonable doubt. (3 Greenl. Ev,. Sec. 30; Starkie Ev. 9th Am. from 4th Lond. Ed. 856; Burrill on Gire. Ev. 733; Sumner v. State, 5 Blackf. 579; Commonwealth v. Webster, 5 Cush. 313, 317, 318.)
With these views, it becomes unnecessary to examine the further points presented by appellant.
The record in this case has been presented in utter disregard of the rules of this Court, and the manner in which it *334is gotten up and presented here, is discreditable in the extreme to the Clerk of the Court, upon whom was devolved the duty of preparing it, and by no means complimentary to the attorneys who were instrumental in bringing it here. The record proper of the case, except that portion contained in the bill of exceptions, is put upon some ten small printed blank sheets, with printed matter erased in part and manuscript matter inserted and interlined, and filled in on the margin ; then follows the bill of exceptions, containing the evidence, upon very large record paper ; and then, detached in a separate parcel of small legal cap paper, are the instructions asked for by the defendant, and the rulings of the ■Court thereon—altogether presenting a most slovenly, unintelligible mass, without even a pretense of an index. We feel justified in these comments, as we are very frequently annoyed and delayed in our labors by the want of care and attention to our rules in the preparation of records of criminal cases brought to this Court.
Judgment and order denying new trial reversed, and cause remanded for re-trial.
Crockett, J.,
delivered the following opinion :
I concur in the judgment on the ground that the Court erred, in charging the jury, “that if they shall be satisfied from the evidence of the defendant’s guilt to a moral certainty, and beyond a reasonable doubt,” they must convict him, “although they may not be entirely satisfied from the evidence that the defendant, and no other or different person, committed the alleged offense.” The first branch of this instruction is a correct exposition of the law; but the latter clause of it was not only calculated to mislead the jury, but is repugnant to the first clause. Unless the jury was “ entirely satisfied from the evidence that the defendant, and no other or different person,” committed the offense, they must, of necessity, have had a reasonable doubt of his guilt. An absence of all reasonable doubt necessarily implies that the fact was established in so conclusive a manner that the jury was “entirely satisfied” of its truth. If not *335“entirely satisfied!’of the defendant’s guilt, his conviction would be the result of the opinion of the jury, that the probability of his guilt was very strong, but they were not “entirely satisfied” of it. In my opinion, no conviction ought ever to be had in a criminal prosecution, unless the jury is “ entirely satisfied” from the evidence that the defendant is guilty. They may believe that there is a possibility of his innocence, and yet properly convict him; because, though it may be possible he was innocent, the jury may, nevertheless, be “entirely satisfied” he was guilty. The term “entirely satisfied, ” in this connection, implies a firm and thorough assent of the mind and judgment to the truth of a proposition; and this may exist, notwithstanding & possibility that the fact may be otherwise.
If it was widely published in the newspapers that a great fire had occurred in the City of Hew York on a specified day, all the details of which were given, and if these accounts were corroborated by private letters from persons of known respectability, those who might read these accounts would be convinced beyond a reasonable doubt; that is to say, they would be “entirely satisfied” that the fire had occurred; nevertheless, it would be possible that all these accounts were fabricated and the letters written for a speculative or fraudulent purpose. So in this case, if the evidence convinced the jury to a moral certainty, and beyond a reasonable doubt, that the defendant was guilty, they must, of necessity, have been “entirely satisfied” that he “and no other or different person committed the alleged offense.” And yet the instruction under consideration necessarily implies that the jury may be convinced to a moral certainty, and beyond a reasonable doubt, of the defendant’s guilt, and may, nevertheless, not be “entirely satisfied” that he committed the offense. The two propositions are repugnant to each other, and can-, not stand together. When the judgment is convinced of the existence of a fact to a moral certainty, and beyond a reasonable doubt, it is “entirely satisfied” that the fact exists—■ and nothing less than this degree of moral certainty will justify a conviction. But from the latter clause of the instruction, I am discussing, the jury may well have inferred *336that they were authorized to convict the accused, though “not entirely satisfied from the evidence that the defendant and no other or different person committed the offense.” I think this instruction was erroneous, and that the judgment, for that reason, ought to be reversed.